     Case: 1:21-cv-01428 Document #: 4 Filed: 03/17/21 Page 1 of 1 PageID #:18

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Rita Brownlee
                                   Plaintiff,
v.                                                  Case No.: 1:21−cv−01428
                                                    Honorable Sharon Johnson Coleman
Allstate Insurance Company
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 17, 2021:


         MINUTE entry before the Honorable Sharon Johnson Coleman: This case has
been assigned to the calendar of Judge Sharon Johnson Coleman. Telephone status
hearing is set for 5/18/21021 at 10:00 AM. The call−in number is (877)336−1829 and the
access code is 5205245. Members of the public and media will be able to call in to listen
to this hearing. Persons granted remote access to proceedings are reminded of the general
prohibition against photographing, recording, and rebroadcasting of court proceedings.
Violation of these prohibitions may result in sanctions, including removal of court issued
media credentials, restricted entry to future hearings, denial of entry to future hearings, or
any other sanctions deemed necessary by the Court. Plaintiff is directed to advise the
defendant of the status hearing forthwith. The parties are directed to meet and discuss the
status of the case. The parties are to file a joint status report in the format described on the
court's website at www.ilnd.uscourts.gov at least 3 days prior to the status. The parties are
directed to discuss settlement, and whether they consent to proceed before the Magistrate
Judge. The court encourages the parties to review this court's website for its standing
orders prior to contacting chambers. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
